UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 7, 2007 NIC INC. (Exact name of registrant as specified in its charter) Colorado (State or other juris­diction of incorporation or orga­niza­tion) 000-26621 (Com­mission File Num­ber) 52-2077581 (I.R.S. Em­ploy­er Iden­tifi­ca­tion No.) 25501 West Valley Parkway, Suite 300 Olathe, Kansas 66061 (Address of principal executive offices, including zip code) (877) 234-3468 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 7,2007, NIC Inc. issued a press release announcing 2007 third quarter earnings information.A copy of the press release is furnished with this report on Form 8-K as Exhibit 99. ITEM 7.01 REGULATION FD DISCLOSURE On November 7,2007, NIC Inc. issued a press release announcing 2007 third quarter earnings information.A copy of the press release is furnished with this report on Form 8-K as Exhibit 99. NIC will host a conference call, which will also be available by webcast, to discuss the 2007third quarter earnings information at 8:30a.m.EST on November 7,2007. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 99 - Press release issued by NIC Inc. dated November 7,2007, announcing 2007third quarter earnings information, furnished solely for purposes of incorporation by reference to Items 2.02 and 7.01 herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NIC Inc. Date: November 7, 2007 /s/ Stephen M. Kovzan Stephen M. Kovzan Chief Financial Officer
